 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 378 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Recognizing the 30th anniversary of the election of Margaret Thatcher as the first female Prime Minister of Great Britain. 
 
 
Whereas May 4, 2009, marks the 30th anniversary of the first woman sworn in as the Prime Minister of the United Kingdom, Margaret Hilda Thatcher; 
Whereas Margaret Thatcher was Prime Minister of the United Kingdom from 1979 to 1990 and at the time of her resignation, was the longest continuously serving Prime Minster since 1827; 
Whereas Prime Minister Thatcher was Leader of the Conservative Party from 1975 to 1990 and the only woman to ever hold that post; 
Whereas Margaret Thatcher is the only woman to have ever held the post of Prime Minister of the United Kingdom; 
Whereas Margaret Thatcher is the only Prime Minister of the United Kingdom in the 20th century to win three consecutive terms; 
Whereas Margaret Thatcher gave birth to a new distinctive ideology known as “Thatcherism” which emphasized individual responsibility in the United Kingdom’s monetary and social policies; 
Whereas Time Magazine named Margaret Thatcher one of the 20 most influential leaders of the 20th century; 
Whereas the strong, cooperative stances held by Prime Minister Thatcher, President Ronald Reagan, and Pope John Paul II are widely acknowledged to have been key forces in the collapse of communism in the former Soviet Union; 
Whereas the special relationship between the United States and the United Kingdom was greatly strengthened under the tenure of Prime Minister Thatcher; 
Whereas, on January 19, 1976, Prime Minister Thatcher delivered a bold speech against the communist regime of the Soviet Union, which prompted the Soviet Union Army’s newspaper, the Red Star, to coin her the “Iron Lady”; 
Whereas in 1990, Margaret Thatcher was honored by Queen Elizabeth II with the Order of Merit, one of the United Kingdom’s highest distinctions; and 
Whereas in 1992, Queen Elizabeth II bestowed a life peerage upon Margaret Thatcher, conferring upon her the title of Baroness and providing a lifetime seat in the House of Lords: Now, therefore, be it 
 
That the House of Representatives— 
(1)acknowledges the 30th anniversary of the election of Margaret Thatcher as the first female Prime Minister of the United Kingdom;  
(2)pays tribute to the remarkable professional achievements of Margaret Thatcher;  
(3)recognizes Prime Minister Thatcher’s dedicated work in promoting individual rights and free markets around the world; and  
(4)appreciates the strong diplomatic relationship between the United States and the United Kingdom fostered by Prime Minister Thatcher. 
 
Lorraine C. Miller,Clerk.
